Title: From Alexander Hamilton to John Kean, 29 November 1793
From: Hamilton, Alexander
To: Kean, John



[Philadelphia] Friday Novr. 29
Dr. Sir

Poor Fenno is ruined by his Patriotism. His weekly paper is at an end—and he cannot begin again without a loan of at least 1500 Dollars. As I think he deserves assistance from the goodness of his motives and that it is of consequence to the Fœderal cause that he should be enabled to prosecute a paper—I have set on foot a subscription to a loan for his use. The inclosed will shew its progress. Do me the favour to present it to The President & such others as you may think adviseable between this & two oClock & then send it me.
Yrs. with regard

A Hamilton
Mr. Kean

